DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2021 are all in compliance with the provisions of 37 CFR 1.97.  Therefore, the IDS is being considered by the examiner in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
 
Response to Amendment
Claims 1-20 were previously pending in the application.  The amendment filed 08 January 2021 has been entered, and the following has occurred: Claims 1, 2, 4, 9, 13-14, 16-17, & 20 have been amended.  Claim 8 has been cancelled.
Claims 1-7 & 9-20 remain pending in the application.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 & 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-7 & 9-16), machine (claims 17-20) which recite steps of:
receiving a data package including an electronic health record of a user, the electronic health record that is unique to the user and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data;
storing the electronic health record according to a first data model;
extracting raw medical terms from the raw medical data, each of the raw medical terms including a text string;
indexing, a raw medical term of the raw medical terms by at least:
decomposing the text string corresponding to the raw medical term into a plurality of medical words present in the text string;
determining, using a medical topic rule, a medical topic to which the raw medical term belongs, the medical topic including a plurality of predefined medical categories that are distinct from the medical topic;
for each medical word of the plurality of medical data sections, assigning the medical words, assigning, using the medical topic rule, the respective medical word to a predefined medical category of plurality of predefined medical 
determining, for each medical word, a uniform item descriptor corresponding to the respective medical word based at least in part on the medical category;
converting, based at least in part on the uniform item descriptor, each medical  word into a numerical code that represents the respective medical word; and
generating a medical term expression by at least combining each numerical code representing the corresponding medical word, the medical term expression representing the medical term in a quantifiable format; and
storing the medical term expression according to a second data model that is distinct from the first data model.
These steps of receiving an electronic health record, parsing the electronic health record for raw medical terms, performing natural language processing techniques (i.e. extracting raw text strings and decomposing the raw medical terms, determining uniforms terms for a medical word and categorizing the medical word to a certain medical field, and converting the expressions, etc. into the uniform terms), and storing the results of the natural language processing, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing activity by performing the aforementioned natural language processing and allowing users to parse, query, search, and view results through relevant patient healthcare files only according to the rules set forth in the natural language processing program, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s natural or pre-managed behavior for parsing, querying, and searching through relevant patient healthcare files are effectively being managed by the natural language processing program and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 10-16, & 18-20 reciting particular aspects of how the natural language processing techniques may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a user device, a gateway of an electronic health record system, a memory configured to store computer-executable instructions, and a processor configured to access the memory and execute the computer-executable instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0004], [0039], [0040], [0330], [0004], [0329] respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a data package including an electronic health record amounts to mere data gathering, recitation of extracting and manipulating raw medical terms amounts to selecting a particular data source or type of data to be manipulated, recitation of manipulating the raw medical terms into medical words or uniform item descriptors and further manipulating medical words to create medical term expressions, and determining a medical topic to which the medical word belongs amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of the topics to pick from specifically being relevant to the medical field, see MPEP 2106.05(h))
claims 2-7, 10-16, & 18-20, reciting the use of computers, processors, memory, etc. for natural language processing, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4 & 14 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-5, 7, 10-13, 15-16 & 18-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6 & 14, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a data package including an electronic health record amounts to mere data gathering, recitation of extracting and manipulating raw medical terms, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assembling the medical term expression representing the raw medical term in a quantifiable format, employing repetitive natural language processing techniques, such as determining  auniform item descriptor, converting a medical word into a numerical code, and Flook, MPEP 2106.05(d)(II)(ii); updating search/term databases based on newly assembled medical term expressions extracted from the medical data reports using natural language processing, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the medical term expression and medical term expression database in the data storage device according to a first and second data model, storing instructions for performing the natural language processing techniques e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting raw medical terms and language from a medical data report for machine learning in natural language processing techniques, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 10-16, & 18-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 10, 14, & 16, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); 15,16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claims 2-7, 10-16, & 18-20, reciting specific updating the stored natural language processing techniques and parameters; up-keeping medical ontologies for searching and querying purposes e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 6 & 14, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); Claims 2-7, 10-16, & 18-20,  reciting extracting raw medical terms and language from a medical data report for machine learning in natural language processing techniques e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, & 17-20 are rejected under 35 U.S.C. 103 as being obvious by Gorman et al. (U.S. Patent Publication No. 20150186504) in view of Cox et al. (U.S. Patent Publication No. 20170235885).

Claim 1 –
Regarding Claim 1, Gorman discloses a computer-implemented method, comprising:
indexing, by the mobile user device, a raw medical term of the raw medical terms by at least:
decomposing the text string corresponding to the raw medical term into a plurality of medical words present in the text string
determining, using a medical topic rule, a medical topic to which the raw medical term belong, the medical topic including a plurality of predefined medical categories that are distinct from the medical topic (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush 27, brush ~ hair = brush 42, and brush ~ shoes = brush 12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well);
for each medical word of the plurality of medical words, assigning, using the medical topic rule, the respective medical word to a predefined medical category of the plurality of predefined medical categories based at least in part on a comparison of the medical word with other medical words represented in the predefined medical category (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics 
determining, for each medical word, a uniform item descriptor corresponding to the respective medical word based at least in part on the medical category (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words);
converting, based at least in part on the uniform item descriptor, each medical word into a numerical code that represents the respective medical word (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and and
generating a medical term expression by at least combining each numerical code representing the corresponding medical word, the medical term expression representing the raw medical term in a quantifiable format (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase); and
storing, by the mobile user device, the medical term expression in the data storage device on the mobile user device according to a second data model that is distinct from the first data model (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which 

Gorman does not explicitly disclose:
receiving, by a user mobile device and from a gateway of an electronic health record system, a data package including an electronic health record associated with a user account of the mobile user device, the electronic health record including raw medical data, that is unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data, the electronic health record system hosted by a remote server;
storing by the mobile user device, the electronic health record in a data storage device on the mobile user device according to a first data model;
extracting, by the mobile user device, raw medical terms from the raw medical data stored in the data storage device of the mobile user device, each of the raw medical terms including a text string.

Gorman does disclose extracting raw medical terms from medical data or electronic health records and performing general natural language processing, as shown above but doesn’t specifically disclose where the medical data or EHR are received from, i.e. via gateway, storing the medical data or EHR on a mobile user device, specific to a user profile or account, or specifically extracting the terms or performing natural language processing on medical data or EHR located on a mobile user device that is associated with a specific user account.

Cox discloses receiving, by a user mobile device and from a gateway of an electronic health record system, a data package including an electronic health record associated with a user account of the mobile user device, the electronic health record including raw medical data, that is unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data, the electronic health record system hosted by a remote server (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising a gateway to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system database being contained within the storage of a server that is connected via network implementation such as via gateway described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.), storing by the mobile user device, the electronic health record in a data storage device on the mobile user device according to a first data model (See Cox Par [0122]-[0123] which discloses the particular patient computing system sending a request to generate a personalized patient care plan, and receiving EMR that is stored, analyzed, and used for data extraction such as via natural language processing mechanisms), and extracting, by the mobile user device, raw medical terms from the raw medical data stored in the data storage device of the mobile user device, each of the raw medical terms including a text string (See Cox Par [0007] which discloses the use of cognitive language processing on a context of text or numerical value in the patient information and determining, by the data processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

Claim 2 –
Regarding Claim 2, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman further teaches a method, wherein:
the numerical code is a term base identifier that represents one or more indexed terms stored in a term base on the mobile user device, and the medical term expression is a medical term index including more than one term base identifiers.  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the 

Claim 3 – 
Regarding Claim 3, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman teaches a method, further comprising:
generating a data object that associates constitute parts of the raw medical term with the medical term expression, the data object useable to reproduce the raw medical term from the medical term expression.  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index 

Claim 4 –
Regarding Claim 4, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman further discloses a method, wherein:
indexing the raw medical term further comprises tokenizing the plurality of medical words to create a plurality of composite medical words representing sequence groupings of the plurality of medical words (According to the Gorman Par [0104] and Fig. 5A-5B each portion of the sentence, phrase, expression, word, etc. is broken up into a sequence of strings, each of which become the input for a subsequent process and can be combined once more to recreate the sentence by combining the numerical code or token representation of each of the individual broken-up pieces (meeting the limits of tokenization));
converting each medical word into a numerical code is further based at least in part on the plurality of composite medical words  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, 

Claim 5 – 
Regarding Claim 5, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman teaches a method, further comprising:
using the medical term expression to generate a uniform medical term corresponding to the raw medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of 

Claim 6 – 
Regarding Claim 6, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman further discloses a method, wherein:
the second data model comprises a relational graph (See Gorman Par [0416]-[0420] and Figs. 48-49 which disclose graphs that display Mensa tables or relation graphs of the ontological processing algorithm and how the different words, strings, phrases, or expressions are related to one another and are parsed/grouped).

Claim 7 – 
Regarding Claim 7, Gorman and Cox teach the method of Claim 1 in its entirety.  Gorman discloses a method, further comprising:
identifying a plurality of item descriptors present in the medical category, each item descriptor corresponding to an item (See Gorman Par [0401]-[0403] and Fig. 54 which discloses a plurality of descriptors or Mensa table categories and concept identifiers for each phrase, expression, word, string, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well).

Claim 9 –
Regarding Claim 9, Gorman and Cox teach a computer-implemented method, comprising:
accessing, by a mobile user device, a medical term from an electronic health record that is stored in a data storage device on the mobile user device, the electronic health record hosted by a remote server and associated with a user account of the mobile user device (According to Wiki, a the electronic health record including raw medical data that is unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data (See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.);
indexing, by the mobile user device, the medical term using a term base by at least:
parsing the medical term to identify one or more medical words present in the medical term, each medical word representing a constitute part of the medical term (See Fink Para [0030]: “For example, IBM.RTM.  Advanced Care Insights may analyze the medical evaluation report by providing annotations on the medical evaluation report of the terms and phrases that are determined to be medical injury indicators, such as the terms and 
assigning, using a medical topic rule, the one or more medical words to one or more medical categories of a plurality of medical categories represented in the term base, each medical category including a logical grouping of the medical words (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well); and
converting, based at least in part on information associated with the one or more medical categories, the one or more medical words into one or more numerical codes that represent the medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending and
generating a medical term expression by at least combining the one or more numerical codes, the medical term expression useable for generating a uniform medical term corresponding to the medical term (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase); and
storing the medical term expression on the mobile user device (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, and these expressions being performed on a computer and therefore being stored in the computer’s memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural 

Claim 10 – 
Regarding Claim 10, Gorman and Cox teach the method of Claim 9 in its entirety.  Gorman further teaches a method, wherein:
the term base is stored on the mobile user device; (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table) and
storing the medical term expression on the mobile user device comprises storing the medical term expression in the term base.  (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed)

Claim 11 – 
Regarding Claim 11, Gorman and Cox teach the method of Claim 9 in its entirety.  Gorman further discloses a method, wherein:
the medical term expression constitutes a term index for accessing the term base (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these raw terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed).

Claim 12 – 
Regarding Claim 12, Gorman and Cox teach the method of Claim 9 in its entirety.  Gorman further teaches a method, wherein:
the medical term expression comprises a computer-quantifiable expression (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the 

Claim 13 – 
Regarding Claim 13, Gorman and Cox teach the method of Claim 9 in its entirety.  Gorman teaches a method, further comprising:
determining one or more uniform item descriptors corresponding to the one or more medical words based at least in part on the one or more medical categories (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and represents a “brush” that is specific to that category of brush and could therefore be usable to reproduce the raw terms based on the expression given); and
wherein converting the one or more medical words comprises converting the one or more medical words based at least in part on the one or more uniform item descriptors (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor or numeric code for each of the composite words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words).

Claim 14 – 
Regarding Claim 14, Gorman and Cox teach the method of Claim 9 in its entirety.  Cox further teaches a method, wherein:
the remote server comprises an endpoint of an electronic health record system, and wherein the method further comprises receiving, by the mobile user device and from an endpoint of an electronic health record system, a data package including the electronic health record.  (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

Claim 17 – 
Regarding Claim 17, Gorman and Cox teach a mobile user device, comprising:
a memory configured to store computer-executable instructions; (See Gorman Par [0670] which discloses the system comprising varying types of memory such as RAM, DRAM, SRAM, etc.) and
a processor configured to access the memory and execute the computer-executable instructions (See Gorman Par [0668] which discloses the system comprising varying processors) to at least:
access a medical term from an electronic health record stored in the memory, the electronic health record hosted by a remote server and associated with a user account of the mobile user device (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising a gateway to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system database being contained within the storage of a server that is connected via network implementation such as via gateway described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.); the electronic health record including raw medical data that is unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising a gateway to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system database being contained within the storage of a server that is connected via network implementation such as via gateway described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.).
index the medical term using a term base by at least: 
parsing the medical term to identify one or more medical words present in the medical term, each medical word representing a constitute part of the medical term; (See Gorman Par [0647] for medical words being specifically recognized and put through the semantics/ontological processing system; See Gorman Par [0069] & Gorman Par [0090] which disclose sentences, text 
assigning the one or more medical words to one or more medical categories of a plurality of medical categories represented in the term base, each medical category including a logical grouping of the medical words (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush 27, brush ~ hair = brush 42, and brush ~ shoes = brush 12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well”);
converting, based at least in part on information associated with the one or more medical categories, the one or more medical words into one or more numerical codes that represent the medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept and
generating a medical term expression by at least combining the one or more numerical codes, the medical term expression useable for generating a uniform medical term corresponding to the medical term (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase); and
storing the medical term expression on the mobile user device (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

Claim 18 –
Regarding Claim 18, Gorman and Cox teach the mobile user device of Claim 17 in its entirety.  Gorman further discloses a mobile user device, wherein:
the medical term expression constitutes a term index for accessing the term base (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these raw terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed).

Claim 19 – 
Regarding Claim 19, Gorman and Cox teach the mobile user device of Claim 17 in its entirety.  Gorman further teaches a mobile user device, wherein:
the medical term expression comprises a computer-quantifiable expression (In light of applicant’s specification, a computer-quantifiable expression can be a medical term expression’s associated medical category.  See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words, and also constitutes a computer-quantifiable expression that can be combined with other expressions to create/understand sentences, statements, phrases, etc.).

Claim 20 – 
Regarding Claim 20, 
the memory includes further computer executable instructions that, when executed by the processor (See Gorman Par [0671]-[0673]), further cause the processor to at least:
determine one or more uniform item descriptors corresponding to the one or more medical words based at least in part on the one or more medical categories (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and represents a “brush” that is specific to that category of brush and could therefore be usable to reproduce the raw terms based on the expression given); and
convert the one or more medical words into the one or more expression primitives based at least in part on the one or more uniform item descriptors (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can 




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gorman and Cox in view of Fink et al. (U.S. Patent Publication No.  20170286381)

Claim 15 – 
Regarding Claim 15, Gorman and Cox teach the method of Claim 9 in its entirety.  Gorman and Cox do not explicitly disclose a method further comprising:
computing a completion score representing a completeness of the medical term expression based at least in part on a medical category to which the medical term expression belongs.  

computing a completion score representing a completeness of the medical term expression based at least in part on a medical category to which the medical term expression belongs (In light of applicant’s specification, a completion score represents how well a medical term expression corresponds to an “ideal medical term”.  Therefore, see Fink Para [0036]: “For example, the annotation summarization program 108A, 108B (FIG. 1) may compare the normalized terms and phrases such as ‘dry cracked nail,’ ‘toe odor,’ and ‘toe swelling’ to diseases, ailments, and symptoms associated with the medical ontologies.  Furthermore, the annotation summarization program 108A, 108B (FIG. 1) may set a relation threshold value of 50%, whereby normalized terms that are related to a disease, ailment, and/or symptom greater than (>) 50% are associated with that disease, ailment, and/or symptom.  Next, based on the comparison, the annotation summarization program 108A, 108B (FIG. 1) may determine that the normalized term "dry cracked nail" is 95% related to the topic ‘toe fungus,’ the normalized term ‘toe odor’ is 70% related to the topic ‘toe fungus,’ and the normalized term ‘toe swelling’ is 90% related to the topic ‘toe fungus’”).  The disclosure of Fink is directly applicable to the method of Gorman and Cox because the disclosures share limitations and capabilities, namely, they are directed towards automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user.  



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gorman and Cox in view of Boloor et al. (U.S. Patent Publication 20160019299), further in view of Bagchi et al. (U.S. Patent Publication 20130066886). 

Claim 16 – 
Regarding Claim 16,
computing a coverage score representing a ratio of the one or more medical words with respect to the one or more expression primitives; and
sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.

Boloor teaches a method, further comprising computing a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives; (See Boloor Para [0008]: “A first score for the results is determined based on the degree of textual match of the content to the query.  The content data items, for example, clinical notes, passages, terms, and structured data having the first score above a predetermined threshold are provided in response to the query”).  The method of Boloor is directly applicable to the method of Gorman and Cox because they both share characteristics and capabilities, namely, they are both directed to automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman and Cox to compute a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives, as disclosed by Boloor.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman and Cox to compute a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives, as disclosed by Boloor, to determine and provide semantically relevant information (e.g. clinical notes, medications, treatments, etc.) related to the medical data section being queried.  (See Boloor Para [0035])

Boloor does not disclose a method, further comprising:
sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.

Bagchi discloses a method, further comprising sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.  (This claim amounts to sending relevant information that has failed a threshold minimum to a system or management center for further consideration.  Therefore, see Bagchi Par [0004]: “However, if the answers have an impact confidence value and a relevance confidence value that are below the predetermined confidence thresholds, this method outputs the questions, the answers, the relevance confidence values, and the impact confidence values on the graphic user interface, without causing the decision support system to reproduce the action plan”; See Bagchi Par [0038]: “In such cases, and a re-run of the action plan by the DSS is not necessarily performed due to the uncertain or reduced likely impact of the events. However, an alert screen can provide the command center personnel 378 with a description of the event and assessment of its relevance and impact.  This allows the command center personnel to perform a manual re-run of the DSS, if they determine the relevance and impact factors of the events dictate that an alteration of the control action is required (as shown in decision box 380)”; See Bagchi Fig. 2 which shows a flow chart, determining the course of action when a certain value falls below a predetermined threshold (El. 376 & 378)).  The method of Bagchi is directly applicable to the method of Gorman, Cox, and Boloor because they both share characteristics and capabilities, namely, they are both directed to automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman, Cox, and Boloor to include sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold, as disclosed by Bagchi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman, Cox, 




















Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
Regarding Claim Objections, Applicant argues on pp. 9 that the newly amended Claim 14 overcomes the previously set forth Claim Objections.  Examiner agrees with Applicant.  Accordingly, the claim objections have been withdrawn.
Regarding 35 U.S.C. 102, Applicant argues on page 9 that the newly amended limitations of Claims 1, 9, and 17 overcome the 35 U.S.C. 101 rejections set forth in the previous Examiner action, because the amendments further define a nexus between the problems outlined in paragraph 3 of Applicant’s as-filed specification and the claimed solution.  Examiner respectfully disagrees.  In paragraph 3 of Applicant’s as-filed specification, Applicant discusses that “varying clinics or health institutions can maintain varying forms of a user’s electronic health record, and may be maintained using different EHR systems.  The EHR systems may provide patient portals for accessing health records on their own systems.  However, because the portals are build and maintained by different organizations, clinics, health institutions, etc., accessing each by the user may require a unique set of user credentials.  Furthermore, the patient may be still limited by what portion of her electronic health record will be available for viewing.  Challenges arise when these systems attempt to programmatically maintain multiple connections across multiple EHR systems.  Therefore, conventional data rectification techniques may prove insufficient to resolve data inconsistencies that exist between electronic health records sourced from different EHR systems.”  Now, the limitations that are found in Claims 1, 9, & 17 describe receiving varying EMR/EHR at a mobile user device, extracting raw medical terms from the EMR/EHR, performing varying natural language processing techniques to allow the system to parse the EMR/EHR and generating uniform-item descriptors, words, expressions, etc.  From here the uniform items can be stored on the mobile user device.  It is unclear where the solution of a technique that sufficiently resolves data inconsistency between electronic health records sourced from different EHR systems lies within these claims.  While uniform-item descriptors, words, expressions allow for potential uniform Claims 1-7 & 9-20 are maintained.
Regarding 35 U.S.C. 101, Applicant further argues on pages 10-11 of Remarks/Arguments that the claims contain features that are not concepts practically for organizing human activity.  The claimed computer-implemented process steps are neither human-performed nor do they relate to organizing activity of a human.  Examiner respectfully disagrees.  As discussed in this office action above, if a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  The limitations presented amount to organizing activity by performing the natural language processing techniques set forth in the claims and allowing users to parse, query, and search through relevant patient healthcare files according to the rules set forth in the natural language processing program, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s natural or pre-managed behavior for parsing, querying, receiving, searching, or effectively interacting with relevant patient healthcare files are effectively being managed by the natural language processing program and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  Therefore, the 35 U.S.C. 101 rejections of Claims 1-7 & 9-20 are maintained.
Regarding 35 U.S.C. 101, Applicant further argues on pages 11-12 of Remarks/Arguments that the claims are integrated into a practical application.  More specifically, Applicant argues that the additional elements provide an improvement to a technology or technological field, and do not merely Examiner respectfully disagrees.  While uniform-item descriptors, words, expressions, etc. may allow for potential uniform presentation of data, content, etc. to the user, there is no specific recitation of the presentation of this uniform data to the user, or even if this data was presented to the user, how the claims specifically overcome the problem of inconsistently combining or confusion over received EMR/EHR data from a plurality of organizations, clinics, institutions, etc.  Further including or specifying the limitations that grant insight into how the problem of inconsistencies or non-uniform collection, management, and presentation of a user’s EHR data is being solved will be helpful in overcoming 35 U.S.C. 101 rejections.  Therefore, the 35 U.S.C. 101 rejections of Claims 1-7 & 9-20 are maintained.
Regarding 35 U.S.C. 102/103, Applicant argues on pp. 13-17 of Arguments/Remarks varying aspects of claims 1-7 & 9-20 overcoming the art rejections with respect to the Fink, Paik, Bagchi, Boloor references.  Applicant’s arguments with respect to claims 1-7 & 9-20 have been considered but are moot because the new grounds of rejection presented above in the 35 U.S.C. 103 rejections does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        02/22/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626